 1   Christine Taylor
 2
 3
     2804 Hollins st
     Bakersfield, ca 93305
     661-487-1584
                                                                          Fll
     Prose
 4
 5
 6                                       Eastern District Of California
 7
                                                     Kern
 8   Christine Taylor
                            Plaintiff,
 9                             Vs.
                                                         Reply To Order To Show Cause
10   Eric Hardin, et al.,
                                                         1:17-Cv-01669-Ljo-nt
11
12                        Plaintiff did not understand the court order to violate the court order therefore
     sanctions should not be imposed. There is no evidence to show that the plaintiff willfully violated
13   the court order.
              Plaintiff Sent court documents Directly To The Parties' Electronic Service Address They
14   consented and Furnished With The Court .. There is no violation here.
              The Court Ordered/Directed Plaintiff To Contact The Court Through Noticed Motion.
15   Unknowing the difference between a motion vs Noticed motion. Nonetheless, the courts directed
16   the plaintiff to stop emailing the clerk even though the Procedures Directs plaintiff to Email The
     Clerk Shall@Caed.Uscourts.Gov, her requests for telephonic appearance. There is no violation
17   here.
              The court directed plaintiff to email proposed orders to the Judge. There is no violation
18   here, And accordingly and Pursuant To 2018 California Rule 2.251. Electronic Service: Consent
     Has Been Established lf A Party Is Mandated To File And Serve Electronically With The Courts Or
19   Accepts Electronic Service And Filing The Notice With The Court. The Act Of Electronic Filing Is
20   Evidence That The Party Agrees To Accept Service.
                    However, with no justification the court imposes undue burden on the plaintiff. For
21   no good reason. Ordering her to serve everyone a copy via U.S. MAIL instead of ELECTRONIC
     MAil is overly burdensome and unduly expensive. Imposing this order Will Delay The Case.
22   Besides everyone has consented to electronic service. Pursuant To 20.18 California Rule 2.251.
     Electronic Service: Consent Has Been Established.
23                    MID-DISCOVERY STATUS CONFERENCE WAS VACATED
     1.       The Courts "Order To Show Cause" Failed To Mention On September 27, 2018 They
24
     Vacated Mid-Discovery Status Conference. Plaintiff Received 1 Day Notice. The Court Ignored
25   Plaintiff Email Request For Telephonic Appearances Process. No Instructions Were Sent To
     Plaintiff. The court created a situation to prosecute plaintiff with sanctions for dismissal. In other
26   words the court SET ~the plaintiff t..\. p        '
27

28

     [PROPOSED] ORDER
                                                                                                                                                                                                                                                                 '            '
                                                                                                                                                                                                                                                                                                                                                                                                                                                   ~ i
                                                                                                                                                                                                                                                                                                                                                                                                                                                   i:

                                           OPTUMRx(~                                                                                                                        llllllllllllllllllllllllllllllllll
                                                                                                                                                                                                             282044220-1
                                                                                                                                                                                                                                                                                                                                                                                       : .\ ~',.I         ,•              ' ' •



                                                                                                                                                                                                                                                                                                                                                                                              •l . • •

                                                                                                                                                                                                                                                                                                                                                             ·.:t . ·                  '.! ,·W




                                   Getthe··most out of
                                   medicatio.n.·h.ome delivery
                                  ·from OptumR·X® ::.··:_:: :.:..:. · .-
                                                                                                                                                                                                                                                                     .. ·I




                                  Home delivery is an easy way to manage your
                                                           }.                         "; ,··. .!'~·~                           .·        ·;:,,·_,\                   ~-         ':_··,:·~
                                  medication and health. Enclosed you will find helpful
                                  information and resdurces:should you have question~
                                  about your package.
                                                                                                                                                                                         1<   ]')                           _,~i'\      I,·',                :           I
                                                                l''

                                                                                                                                                            '·•l                    .-..                                                                 .'•,                ,.,
: iiiiiiiiiiiiiii



  -=                                                       'j'i,,                          I_'."_                     1        'J                    . ·~.:I·;   .                      ·'.:,I       I       \


                                                                                                                                                                                                                                                                     J        .·         .. •      '          ' ·,             ~ '
                                                                                                                                                                                                                                                                                                                                                                                                                                                    'i
                                                                                                                                                                                                                                                                                                                                                                                                                                                         '

                                                                                                                                                                                                                                                                                                                                                      © 2018 Opturi1·, Inc. All nghts: rese;ved.
                                                           '    I       ~·        '                                                                                                                                                                                                                                                                                                                \':


                                                                        ;__ "'.1 _,               fl                                                                                                               '-       .: .            '   J '     \)       • ;           :··       , ' - •    ~..            '   '       -.'\                                     ;   ''                                '       I   •f •    ~·




-
!=·· .

                                                                                                              r ••                                                                                                                                                                 ,.1:
           ·-~'
                                                                                                                     ,l.


                                                                                                                                                                                                                                                                                                                                                                                                                                  ·.
                                                . Important                                                                                                                                      .~·.·                ·.      >                         _,,
                                                                                                                                                                                                                                                                                                                                                                                                          '.
                                                                                                                                                                                                                                                                                                                                                                                                              I   •       ,,




                        ''),      l            .·'.''           ',                     '      ',:.            ~-:·                      ,,;Ill                       ·';.   l'i~                                                                        ,'t.     ·)~,'                          -~-!~.                                                       I       '.J. •




                    IT'·
                    \!1
                         .                      'Please
                                      .:u.iab6ut delivery bfyou( rYrescriptlon(s),
                                                                                      c~ht~~tO·p~umRX®:at.·opt~m~x.com o~·c;all1.8;,;,8~9~6358 (TTY 711)with;u~stiohs or: concerns
                                                                                                                                                                                                             indudin~ftim~lihess;of your o'rde(conditiciri of the packag~ Cir\
                                                                                                                                                                                                                 . ' ,-,I   I •., ; j •. J ' .. ·' '.    •           I .. ,. ·~ l ;'                      .        .       I          : . I           ~ ·.' • . ,.. ' . .             ""!.-   ..          .                .           • ~ . -.'    .
                                                    medication upon ?rriv?l, anc~. cornplet~ri€~s'..~f:yourorder.: ·Q~,Pfiarn;raty.beriRfi~s or medication.· Opturf)RX 4~ is
                                                                                                       1 ·,            '                ,'\I'    ·     '•'                  -            ','             · ••·· \.•,,               r           ·'      ''                   ''             '       '          '           '' •        ,•.·       •\     t       ;          '·                                                                      1/
                                            .. available anytime, 'aky dailf'you.·are'Jeceiving.·a·car\trolled\LIDstarice' me.ditation, OptumRX® may be required
                                       ;              .·            ~-.
                                                                    \       ·,;,.!':: :
                                                                             '·         f;'
                                                                                       l·;    ~-- .u . ·~  ·;:- '· .J rr•.:;"::. ·:· ,_ .-·, '.' :., i . . : / · ; '
                                                                                                                ;                       ·,·'                         .·· . '·.


                        ', / !'
                                           .. · by laJ~ to ,submit ir)f()rmati8n :fr9,rn y<;>ur ..cS>,?tro)l~1d, s,~~~tan_cepr,e:,~riptions(s/).o.your states's prescription drug
                                           •
                                               , mon,itrri.ng wogra.m; A,{:cess to)~i~ ir.lfOJ(T}qtiO[);is,lirni;ted:tp,~pt;>cificindiv.i§Juals for limited purp,sqsesas
                                                •          '-                                 >                •           •        •                                  •        •   •            •       •                                  •                                        •                                                                                                                                                              I\       ·,_.



              ••   ~)    '   I        ,, ,~uthorizep.byJaW..:.··-                                                                                          '···i_·,:r:•;,:,.:,.,,,,:                                                                                                                      ;;,                                                                                                         'i:'                          \.
                                                    Please note: If you have updates to your health histoiy,i 'allerg"ies an'd/or health conditions, please call:.
                                                    OptumRX® immediately. To ensure your medication is working safely and properly, notify OptumRX® of any
                                                    updates in your medication routine, including over-the-counter or herbal products you may be taking.


                                                                                                                                                                                                                                                                                                                                                                        •        •,   I:
                                                                                                                                                                                                                                                                                                                                              '   '    ' .,'                                         ,•   '
                                                                                                                                                                                                                                                                                                                                                                       ;;, ;')
           1
           2
                  Docket Text:
           3      Order Disregarding Plaintiff;s Ex Parte Requests For Electronic
                  Filing Permission; Order Directing Plaintiff To Desist Attempts To
           4      Contact The Court Except Through Noticed Motion, Signed By
                  Magistrate Judge Jennifer L. Thurston On 8/2.9/2018. (Hall, S)
           5
           6
           7

           8                r~ I   ''-I   I 0o
           9
        10
        11
                                                      /
        12
        13
I
)-
        14
'
I
i.      15
        ·rr-
\,     . j(j
I'-
'- '
(\.            ·. ~~.~~~r
I'
        17
i
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28
                   [PROPOSED] ORDER
                  Case No.
                                                                   2
Case: 1:17-cv-81669-JLT




                          ''   ··,




Christine Taylor
2884 Hollins St
Bakersfield, CA 93385




                                     ;.
MIME-Version: 1.0 From:caed_cmecf_helpdesk@caed. uscourts.gov To:CourtMail@ localhost.localdomain
Message-Id: Subject:Activity in Case 1:17-cv-01669-JLT Taylor v. Hardin et al Order. Content-Type:
text/html

This is an automatk~ e-mail message generatt~d by the C!l:f!ECF ,\~vstem, Please DO NOT RESPOND to this
e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** There is no charge for viewing opinions.

                                             U.S. District Court

                                Eastern District of California - Live System

Notice of Electronic Filing

The following transaction was entered on 10/5/2018 at 12:41 PM PDT and filed on 10/5/2018

Case Name:         Taylor v. Hardin et al
Case Number:       1:17-cy-01669.-JLT
Filer:
Document Number: 30
Docket Text:
 ORDER After Mid-Discovery Status Conference; ORDER to the PLAINTIFF to SHOW CAUSE.
Why Sanctions Should Not Be Imposed for Her Failure to Comply with the Court's Orders,
signed by Magistrate Judge Jennifer L. Thurston on 10/5/2018. Show Cause Response due
within 14 days. (Hall, S)

1:17-cv-01669-JLT Notice has been electronically mailed to:
Andrew C. Thomson &nbsp &nbsp athomson@co.kern.ca.us, kfoster@co.kern.ca.us,
murcid@ kerncounty .com, ngeorges@ co.kern.ca. us

Heather Sharon Cohen &nbsp &nbsp heather@mrcl-law.com, heather@mcc-legal.com,
kate@mcc-legal.com

Michael G. Marderosian &nbsp &nbsp mick@mcc-legal.com, heather@mcc-legal.com,
kate@mcc-legal.com

Robert John Rice &nbsp &nbsp rrice@kerncounty.com, maggie.peralta@kerncounty.com,
rjriceesq@ aol.com, swillard@ kerncounty .com

Virginia Anne Gennaro &nbsp &nbsp vgennaro@bakersfieldcity.us

1:17-cv-01669-JLT Electronically filed documents must be served conventionally bythe filer to:
Christine Taylor
2804 Hollins St
Bakersfield, CA 93305

The following document(s)are associated with this transaction:
